      Case 1:19-cv-03132-SAB       ECF No. 21   filed 06/17/20   PageID.100 Page 1 of 2



 1
 2
 3                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON

 4
                                                                   Jun 17, 2020
 5                                                                     SEAN F. MCAVOY, CLERK

 6                             UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 LARAE A. REILAND, a married person,
10                Plaintiff,                        NO. 1:19-CV-03132-SAB
11                v.
12 WAL-MART STORES EAST, INC., a                    ORDER OF DISMISSAL
13 foreign profit corporation, WAL-MART
14 ASSOCIATES, INC., a foreign profit
15 corporation, WAL-MART STORES
16 EAST, LP, a foreign limited partnership,
17 and WALMART, INC., a foreign profit
18 corporation,
19                Defendants.
20
21        Before the Court is the parties’ Stipulation and Order of Dismissal, ECF No.
22 20. The parties agree and stipulate that this case should be dismissed with
23 prejudice in its entirety, without costs or fees to any part. Pursuant to Fed. R. Civ.
24 P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
25 accept the stipulation and enter it into the record.
26        Accordingly, IT IS HEREBY ORDERED:
27        1. The parties’ Stipulation and Order of Dismissal, ECF No. 20, is
28 ACCEPTED and ENTERED into the record.

     ORDER OF DISMISSAL * 1
      Case 1:19-cv-03132-SAB    ECF No. 21    filed 06/17/20   PageID.101 Page 2 of 2



1        2. This matter is DISMISSED with prejudice and without costs or attorney
2 fees to any party.
3        3. Any pending motions are dismissed as moot.
4        4. The trial date and any remaining pretrial deadlines are stricken.
5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
6 this Order, to provide copies to counsel, and close the file.
7        DATED this 17th day of June 2020.
8
9
10
11
12
                                                      Stanley A. Bastian
13
                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER OF DISMISSAL * 2
